DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4, 7, 8, 11, 12, 16, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5, 6, 9, 13, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian et al. (US Pub No. 2021/0034889).
Regarding claims 1 and 13, Subramanian teaches a driver-assistance device (See abstract) comprising:
a processor having hardware, wherein the processor is configured (See [0025]) to:
estimate intention related to a drive of a vehicle provided with the processor from input voice data (See Fig. 3, 316, [0035], and [0038]);
generate first intention information based on the estimation (See Abstract, [0020], and [0058]);
transmit the first intention information to outside (See Abstract, [0020], and [0058]); and 

Subramanian does not explicitly teach the applicant’s claimed limitations in a single embodiment; however, it would be obvious to a person of ordinary skill in the art to combine these limitations and arrive at the claimed invention.  The resulting invention is one of a finite predictable solution to coordinating safely coordinating transportation between networked vehicles and one of ordinary skill in the art could have pursued the known potential combination with a reasonable expectation of success.
Regarding claims 3 and 15, Subramanian teaches that the processor is configured to: transmit request information, which indicates a request relating to traveling of the vehicle provided with the processor, to the another vehicle as the first intention information; and generate and output the assistance information in accordance with the request information and reply information as a response to the request, the request information being the second intention information acquired from the another processor. (See Abstract and [0019]-[0020].  Subramanian teaches communication and coordination of multiple vehicle’s intentions through an interconnected network of multiple vehicles.)
Regarding claims 5 and 17, Subramanian teaches that the processor is configured to: transmit request information, which indicates a request relating to traveling of the vehicle provided with the processor, to the another vehicle as the first intention information; and generate and output the assistance information in accordance with the request information and reply information as a response to the request, the request information being the second intention information acquired from the 
Regarding claim 6, Subramanian teaches wherein the processor is configured to: transmit reply information as the first intention information, the reply information being a response to request information related to traveling of the another vehicle, the replay information being the second intention information received from the another vehicle; and generate the assistance information in accordance with the request information and the reply information (See Abstract and [0019]-[0020].  Subramanian teaches communication and coordination of multiple vehicle’s intentions through an interconnected network of multiple vehicles.).
Regarding claim 9, Subramanian teaches a driver-assistance device (See abstract) comprising:
a first device including a first processor having hardware; and a second device including a second processor having hardware (See [0025]),
a processor having hardware, wherein the processor is configured (See [0025]) to:
estimate intention related to a drive of a vehicle provided with the processor from input voice data (See Fig. 3, 316, [0035], and [0038]);
generate first intention information based on the estimation (See Abstract, [0020], and [0058]);
transmit the first intention information to outside (See Abstract, [0020], and [0058]); and 
generate and output assistance information, which is for assisting the drive of the vehicle provided with the processor based on the first intention information estimated by the processor and second intention information which is intention related to a drive of another vehicle that receives the first intention information transmitted to the outside, the second intention information being estimated by another processor provided in the another vehicle (See Fig. 4, 59 & 61, [0003], [0047], and [0071]).
output the request information acquired from the first device; estimate intention relative to the request information based on voice data input in response to the request information; and generate and 
Subramanian does not explicitly teach the applicant’s claimed limitations in a single embodiment; however, it would be obvious to a person of ordinary skill in the art to combine these limitations and arrive at the claimed invention.  The resulting invention is one of a finite predictable solution to coordinating safely coordinating transportation between networked vehicles and one of ordinary skill in the art could have pursued the known potential combination with a reasonable expectation of success.
Regarding claim 18, Subramanian teaches wherein the processor is configured to: transmit reply information in response to request information, which is related to traveling of the another vehicle and is the first intention information received from the another vehicle, as the second intention information; and generate the assistance information in accordance with the request information and the reply information (See Abstract and [0019]-[0020].  Subramanian teaches communication and coordination of multiple vehicle’s intentions through an interconnected network of multiple vehicles.).
Claims 2, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian as applied to claim 1 above, and further in view of Beaurepaire et al. (US Pub No. 2015/0228195).
Regarding claims 2, 10, and 14, Subramanian does not teach that the processor is configured to generate and output the assistance information in synchronization with another processor.
Beaurepaire teaches to generate and output the assistance information in synchronization with between multiple processors (See abstract, [0074], and [0075]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Subramanian’s system to include Beaurepaire’s synchronization for increased safety. Therefore, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S MCCORMACK/Primary Examiner, Art Unit 2683